 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDSilver Bay Local Union No. 962,International Broth-erhood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO (Alaska Lumber&Pulp Co., Inc,)andEarl J.Niesen.Case 19-CB-1700December 9, 1974SUPPLEMENTAL DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSJENKINS ANDKENNEDYOn August 7, 1972, the National Labor RelationsBoard issued its Decision and Order in the above-enti-tled proceeding,' finding that the Respondent violatedSection 8(b)(1)(B) of the National Labor Relations Act,as amended, by demanding, upon threat of strike ac-tion, that Supervisor Niesen be removed from hissupervisory position. The Board ordered that the Re-spondent cease and desist therefrom and take certainaffirmative action, including payment of backpay toNiesen, to remedy the unfair labor practice. Thereafter,on May 22, 1974, the United States Court of Appealsfor the Ninth Circuit issued its opinion enforcing theBoard's Order in all parts except for the backpayremedy.' The court remanded the case to the Boardfor explication of theBoard's rationalein support ofrequiring backpay for supervisors terminated as a re-sult of a violation of Section 8(b)(1)(B) of the Act andnoted that such award appeared to be a departure fromBoard precedent.'Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Having accepted the court's remand herein, we mustexpress our respectful disagreement with the court'sstatement that awarding backpay to a supervisor underthe circumstances of this case is a "departure from aconsistently followed Board policy of not making suchawards." While we have not previously articulated therationale for such backpay awards, ample Board prece-dent, supported by the rulings of the District of Co-lumbia and SeventhCircuit Courts of Appeals,existsfor providing such a remedy.' Moreover, the Board's"broad discretionary"power in fashioning remedieshas been acknowledged by the Supreme Court. InN.L.R.B.v.Seven-Up BottlingCompany of Miami,Inc.,'the Courtstated:"[Section 10(c)] charges theBoard with the task of devising remedies to effectuatethe policies of the Act. . . . In fashioning remedies toundo the effects of violations of the Act, the Boardmust draw on enlightenment gained from experience."Further, the Court, quoting from its opinion inVirginiaElectric & Power Co. v. N..L.R.B.,6said,"When theBoard, `in the exercise of its informed discretion,'makes an order or restoration by way of back pay, theorder `should stand unless it can be shown that theorder is a patent attempt to achieve ends other thanthose which can fairly be said to effectuate the policiesof the Act.'The requirements of backpay for a supervisor ter-minated as a result of a violation of Section 8(b)(1)(B)is designed to implement the policies of the Act. It iswell established that Section 8(b)(1)(B) of the Act re-serves to an employer the right to have "an uncoercedgroup of supervisors whose loyalty to him has not beenprejudiced and whose substantial supervisory authorityand day-to-day contact with and supervision of theemployees under them make them natural choices forselection as [the employer's] representatives."'Thisright must remain unimpaired in order for those super-visors to effectively serve as the employer's collective-bargaining and grievance representatives.In this casewe have found that Niesen was a supervisor who pos-sessed the authority to adjust employee grievances.Clearly,a supervisor who has suffered a period of em-ployment loss and resulting financial loss because of theunlawful efforts of a hostile union will certainly beaware of the dangers of again displeasing the union.Similarly,supervisors who remained on the employer'spayroll and observed their colleague suffer such a losswill undoubtedly be intimidated by the threat of suchloss if they incur the displeasure of the union.Where, as here, a union's illegal conduct creates anatmosphere of intimidation and has a prejudicial im-pact upon the loyalty of a supervisor,only a make-whole order requiring reinstatement andbackpayforthe discharged supervisor will remedy the unfair laborpractice by undoing or counteracting it to the max-imum possible extent and thus restore the situation, as'198 NLRB 751.2N.L.R.B. v. Silver Bay Local Union No. 962,internationalBrotherhoodof Pulp, Sulphite & Paper Mills Workers, AFL-CIO, 498F.2d 26.1On July 25,1974, the Board notified the partiesof itsacceptance of theremand of the court of appeals.Thereafter,the General Counsel and theRespondentfiledstatements of position on remand.The Respondent's re-quest for oral argument is hereby denied asthe record, including the briefs,adequately presents the issues and positions of the parties.4Local UnionNo. 841,International Unionof OperatingEngineers,AFL-CIO (M. L. Arnold Steel Company),203 NLRB 429 (1973), enfd. 492F.2d 1249 (C.A. 7, 1974);Laborers'International Union of North America,AFL-CIO, Local478 (International Buildersof Florida, Inc.),204 NLRB357 (1973),enfd.percuriam503 F.2d 192 (C.A.D.C., 1974);Local No. 423,Laborers'InternationalUnionof North America, AFL-CIO (MansfieldFlooring Co., Inc.),195 NLRB 241 (1972),enfd.percuriam478(C.A.D.C.,1973);Local Union No. 101,United Brotherhoodof Carpentersand Joinersof America, AFL-CIO (Fruehauf-Fischbach Automation),191 NLRB 577(1971).5 344 U.S. 344, 346-347 (1953).6 319 U.S. 533, 540(1943).r International Associationof Heat & FrostInsulators& Asbestos Work-ers,Local 127 (CorkInsulatingCompany ofWisconsin,Inc.),189 NLRB854 (1971).215 NLRB No. 79 SILVERBAY LOCALUNION NO. 962nearly as possible, to that which would have existed butfor suchillegalconduct. If the effect of the Union'smisconduct herein is to be meaningfully erased, and ifthe reinstatement of Supervisor Niesen is to restore tothe Employer an effective representative who will beable to serve the Employer without fear that futureloyalty to the Employer willagain causeeconomic aswell as employment loss, such an effective restoration415can be achieved only by requiring thatRespondentUnion make whole Supervisor Niesen for the loss ofpay he sufferedas a resultof Respondent's illegal con-duct.Accordingly, we reaffirm our August 7, 1972, Orderin the above-entitled proceeding.'8 198 NLRB751 (1972).